Citation Nr: 9900200	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-44 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
October 1968.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee, that denied the 
veterans claim for entitlement to service connection for 
tinnitus and a bilateral knee disability.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that both of the claimed conditions were 
caused by his military service and asks that service 
connection be granted therefor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
entitlement to service connection for tinnitus and a 
bilateral knee disability is not well-grounded.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records are negative for treatment or 
findings indicative of tinnitus or a left knee disability.

3.  During service, the veteran complained of pain in the 
right knee.  A chronic disability or condition was not 
diagnosed.

4.  The veteran now has tinnitus and a bilateral knee 
disability.

5.  Medical evidence etiologically linking the veterans 
tinnitus and bilateral knee disability with his military 
service or any incidents therein has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1997); 38 C.F.R. § 3.303 (1997); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for a 
bilateral knee condition is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.303 (1997); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for tinnitus and 
a bilateral knee disability.  A service connection claim must 
be well-grounded.  A well-grounded claim requires more than 
mere allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1997); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.304(d) (1997).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1997); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1997).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for tinnitus and a 
bilateral knee disability.   

A.  Tinnitus

The veterans service medical records are negative for any 
treatment for or findings of tinnitus.  His end of duty 
physical was negative for any complaints of tinnitus.  Since 
the service medical records do not show treatment for or 
findings of tinnitus, the Board must conclude that this 
condition did not exist while he was in service.

In 1994, sixteen years after his release from active duty, he 
submitted a request for service connection for tinnitus.  As 
a result of that request, an audiological examination was 
conducted in May 1994.  During that examination, the veteran 
complained of intermittent ringing-type of tinnitus.  The 
veteran further told the examiner that this ringing gradually 
began while he was in service and was not associated with any 
specific event while in was in the military.  The examiner 
recorded the veterans various complaints and symptoms, but 
he did not attribute the tinnitus to the veterans military 
service or any incident therein or to any other service-
connected disability.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The veteran maintains 
that his present tinnitus is related to his military service; 
but the only proof offered by the veteran are his own 
assertions.  The appellants service medical records reveal 
no treatment for or findings of tinnitus and the post-service 
medical evidence merely confirms the present diagnosis of 
tinnitus.  Competent medical evidence has not been submitted 
demonstrating that the tinnitus is related to his military 
service, any inservice occurrence or event, or any service-
connected disabilities.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his tinnitus with his service or with his service-
connected bilateral hearing loss do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is plausible or possible is required.).  
Therefore, the claim of entitlement to service connection for 
tinnitus is not well-grounded and is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1994) (en banc).  

B.  Bilateral Knee Disability

The service medical records reveal that the veteran 
complained of pain in the right knee in July 1965, and again 
at discharge in 1968.  A disability, condition, or disease of 
the right knee was not found or diagnosed.  The service 
medical records are negative for any treatment or findings of 
a disease, disability, or condition of the left knee.  
Subsequent to his discharge, he did not apply for VA benefits 
for either knee until 1994.  

However, in 1994, the veteran, through his accredited 
representative submitted a claim for a bilateral knee 
disorder.  In support of his claim, he submitted private 
medical records that showed treatment for degenerative 
changes in both knees.  The treatment began in 1993 - fifteen 
years after the veterans discharge from the military.  It is 
noted that the medical records do not etiologically link the 
veterans current medical problems with his knees with his 
military service or to any incident therein.  More 
specifically, the medical records do not attribute the 
veterans current right knee disability with any pain he may 
have endured or complained about while he was in the Armed 
Forces.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The veteran maintains 
that his bilateral knee condition is related to his military 
service; but the only proof offered by the veteran are his 
own assertions.  Competent medical evidence has not been 
submitted demonstrating that his bilateral knee disability is 
related to his military service, any inservice occurrence or 
event, or any service-connected disabilities.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his knee condition with his service does not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is plausible or 
possible is required.).  Therefore, the claim of 
entitlement to service connection for a bilateral knee 
disability is not well-grounded and is denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1994) (en banc).  



ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for a bilateral knee 
disability is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.

  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
- 2 -
